DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each claim defines a “a baseline stagnation point” however stagnation points depend on geometry, angle of attack, and speed of the aircraft. As such it is unclear how claiming a stagnation point is definite if none of the three main components of what define a stagnation point are claimed.  Therefore the claims are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US PgPub #2009/0121083) in view of Moxon (US PgPub #2016/0332741).
For Claim 1, figures 1-2 of Jain ‘083 disclose an aircraft comprising: an engine comprising a nacelle (38) including a forward section; and an airflow duct extending at least partially though the nacelle of the engine and defining an outlet (58) on the forward section of the nacelle for providing an airflow to the forward section of the nacelle.  While Jain ‘083 discloses an engine, it is silent about it being on an aft portion of a fuselage.  However, figures 1-2 of Moxon ‘741 teaches an aft engine (30) on the aft end of a fuselage.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to use the engine of Jain ‘083 on the aft end of a fuselage as taught by Moxon ‘741 in order to provide thrust along the longitudinal axis of the aircraft.
For Claim 2, figures 1-2 of Jain ‘083 disclose that the forward section of the nacelle defines a lip, and wherein the outlet is positioned on the lip.
For Claim 3, figures 1-2 of Jain ‘083 disclose  that the outlet of the airflow duct includes a plurality of outlets (58).
For Claim 4, figures 1-2 of Jain ‘083 disclose that the plurality of outlets includes at least one outlet positioned outward of a baseline stagnation point of a bottom portion of the forward section of the nacelle and at least one outlet positioned inward of the baseline stagnation point of the bottom portion of the forward section of the nacelle. 
For Claim 5, figures 1-2 of Jain ‘083 disclose that the plurality of outlets are spaced along a bottom lip of a bottom portion of the forward section of the nacelle, and wherein the plurality of outlets are proximate a bottom-most point of the bottom portion of the forward section of the nacelle.
For Claim 6, figures 1-2 of Jain ‘083 disclose that the nacelle defines an inner surface, and where in the airflow duct defines an inlet (58) on the inner surface of the nacelle.
For Claims 7-10, while Jain ‘083 discloses an inlet (58) in the front portion of the nacelle, it is silent about the inlet being farther downstream or from another portion of the aircraft, flowing thru a structural member.  However, the Examiner takes Official Notice that it is well known in the art to provide an airflow from various location on an aircraft in order to send the airflow thru the front of a nacelle in order to control airflow over the nacelle.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Jain ‘083 with different inlet and air flow starting locations in order to provide airflow to increase the aerodynamics of the aircraft.
For Claim 11, while Jain ‘083 discloses a structural member it is not upstream of the blade (14), however, the Examiner takes Official Notice that it is well known to have structural members upstream of the fan in order to provide structural stability to the nacelle.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Jain ‘083 with a forward structural member in order to provide additional structural stability.
For Claim 12, while Jain ‘083 is silent about a valve within the airflow, the Examiner takes Official Notice that it is well known in the art to have valves in airflow lines in order to actively control the flow of air.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Jain ‘083 with a valve in order to control the flow of the air to the outlets.
For Claim 13, figures 1-2 of Jain ‘083 disclose a propulsion system for an aircraft, comprising: an engine comprising a nacelle (38) including a forward section; and an airflow duct (78) extending a at least partially through the nacelle of the engine and comprising first and second outlets (58) on the forward section of the nacelle for providing an airflow to the forward section of the nacelle.  While Jain ‘083 discloses an engine, it is silent about it being on an aft portion of a fuselage.  However, figures 1-2 of Moxon ‘741 teaches an aft engine (30) on the aft end of a fuselage.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to use the engine of Jain ‘083 on the aft end of a fuselage as taught by Moxon ‘741 in order to provide thrust along the longitudinal axis of the aircraft.
For Claim 14, figures 1-2 of Jain ‘083 disclose that the first outlet is positioned outward of a Vaseline stagnation point of a bottom portion of the forward section of the nacelle.
For Claim 15, figures 1-2 of Jain ‘083 disclose that the second outlet is positioned inward of a baseline stagnation point of a bottom portion of the forward section of the nacelle.
For Claim 16, figures 1-2 of Jain ‘083 disclose that the airflow is directed at least partially radially outward through the duct. 
For Claim 17, figures 1-2 of Jain ‘083 disclose an aircraft comprising: an engine comprising a nacelle including a forward section ;and an airflow duct extending at least partially through the nacelle of the aft engine and comprising an outlet (58) on the forward section of the nacelle and radially below below a fan shaft for providing an airflow to the forward section of the nacelle.  While Jain ‘083 discloses an engine, it is silent about it being on an aft portion of a fuselage.  However, figures 1-2 of Moxon ‘741 teaches an aft engine (30) on the aft end of a fuselage.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to use the engine of Jain ‘083 on the aft end of a fuselage as taught by Moxon ‘741 in order to provide thrust along the longitudinal axis of the aircraft.
For Claims 18-19, while Jain ‘083 discloses an inlet (58) in the front portion of the nacelle, it is silent about the inlet being farther downstream or from another portion of the aircraft, flowing thru a structural member.  However, the Examiner takes Official Notice that it is well known in the art to provide an airflow from various location on an aircraft in order to send the airflow thru the front of a nacelle in order to control airflow over the nacelle.  Therefore it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Jain ‘083 with different inlet and air flow starting locations in order to provide airflow to increase the aerodynamics of the aircraft.
For Claim 20, figures 1-2 of Jain ‘083 disclose that the outlet of the airflow duct comprises a plurality of outlets (58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/26/2022